Miller, J.
This is an appeal from a proceeding instituted in the superior court to amend a bill of exceptions which was embraced in the transcript in Harris v. Tomlinson, post, p. 426, then pending in this court.
The proceeding was a part of, or auxiliary to, the original cause, and in such case an appeal will not lie to this court as from an original case. Hamilton v. Burch, 28 Ind. 233; Seig v. Long, 72 Ind. 18; Hannah v. Dorrell, 73 Ind. 465; Harris v. Tomlinson, supra.
Where a suit is instituted to correct a bill of exceptions, or other record, not in aid of a pending suit, an appeal will lie as in other actions;
*340Filed Feb. 16, 1892.
This appeal is therefore dismissed; costs in this court against the appellant.